By the Court.

1


The only question deserving particular consideration is whether the findings of the court are to be deemed as em*54bracing the fact that the defendant accepted the policies of insurance, and thus became liable to pay the premiums. The finding of the court is to'the effect that the policies, which, upon the expiration of a former insurance, the plaintiffs sent to the defendant, were received by him, and retained without objection or offer to return during the whole period of one year, specified in the policies as the period covered by the insurance. While this is not a commendable manner of stating findings of fact, we deem the necessary import to be that the defendant accepted the policies. He was therefore liable to pay the premiums. It is wholly immaterial that the defendant’s name was misspelled in the policies, reading, “E. H. Eidman,” instead of “E. H. Eidam.” That did not invalidate the policies. Such a mistake might have been corrected by reformation, if that were necessary.
Judgment affirmed.

 Collins, J., did not sit in this case.